BELCHER, Judge.
Appellant sought his discharge by writ of habeas corpus filed in the district court of Ector County, Texas.
After a hearing appellant was remanded to the custody of the sheriff of Ector County and from said order he gave notice of appeal.
Upon the hearing the state offered proof that the appellant was being held in custody by said sheriff by virtue of a felony warrant and by a proclamation of the Governor of Texas revoking a conditional pardon and ordering him returned to the Texas penitentiary.
Appellant’s contention that he is illegally restrained under said felony warrant because of an excessive bond fixed in the amount of $3,500 cannot be sustained as the testimony on the hearing shows that the bond had been reduced to $1,500 which he was in position to make.
The complaint that the Governor did not act on substantial evidence in revoking appellant’s conditional pardon cannot be appraised in the absence of the conditional pardon and all matters considered as a basis for such revocation. Tex. Const., Art. 4, Sec. 11; 31 Tex. Jur. 1269, Sec. 11; Ex parte Frazier, 91 Tex. Cr. R. 475, 239 S.W. 972; Ex parte Ferdin, 147 Tex. Cr. R. 590, 183 S.W. 2d 466; Ex parte Meza, 148 Tex. Cr. R. 121, 185 5. W. 2d 444; Ex parte Pitt, 151 Tex. Cr. R. 219, 206 S.W. 2d 596.
The judgment is affirmed.
Opinion approved by the Court.